DETAILED ACTION
	This office action is in response to the communication filed on February 17, 2022. Claims 9-17 and 26-34 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed on February 17, 2022 have been fully considered but they are not persuasive for the following reasons:

Applicant argues that Buckwalter, Chalmers, and Ganu do not teach or even suggest the features "a first plurality of colloquial place names of the plurality of colloquial place names corresponds to a first user and a second plurality of colloquial place names of the plurality of colloquial place names corresponds to a second user", as recited in independent claim 9 and similarly recited in independent claim 26.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Buckwalter in Paragraph 31 discloses collecting online social speech from online users, which is collecting online social speech from a plurality of users including a first user and a second user. 
Buckwalter in Paragraphs 24, 45, and 48 discloses extracting words from a set of online social speech, in Paragraph 39 discloses words include nouns, and in Paragraph 47 discloses words used in online social speech by user includes informal or colloquial language, such as slang, jargon, abbreviations, acronyms, and the like, which is online social speech from a first user and a second user comprising a plurality of colloquial words including nouns (which can refer to a name and/or a place).

Therefore, Buckwalter discloses a first plurality of colloquial place names of the plurality of colloquial place names corresponds to a first user and a second plurality of colloquial place names of the plurality of colloquial place names corresponds to a second user.

Buckwalter discloses receiving metadata comprising a plurality of colloquial words used in online social speech by a plurality of users which can include nouns (words that can refer to place names), however, does not explicitly disclose:

receiving metadata comprising place names;

Chalmers in Paragraph 3 discloses colloquial names of places, in Paragraphs 6, 18 and 21 discloses receiving geographic location name and information from social media data and metadata, and in Paragraph 26 discloses received place names can include colloquial names, which is receiving metadata comprising a plurality of colloquial place names.
 
It would have been obvious to a person of ordinary skill in the art, having the teachings of Buckwalter and Chalmers, to have combined Buckwalter and Chalmers. The motivation to combine Buckwalter and Chalmers would be to provide a location of a user of social media posts by using associated metadata.

Therefore, the cited prior art alone and/or in combination discloses the argued features “a first plurality of colloquial place names of the plurality of colloquial place names corresponds to a first user and a second plurality of colloquial place names of the plurality of colloquial place names corresponds to a second user”, as recited in independent claim 9 and similarly recited in independent claim 26. 

Applicant argues that Buckwalter, Chalmers, and Ganu do not teach or even suggest the features "a first vector corresponding to a first colloquial place name of the first plurality of colloquial names is located a first distance from a second vector corresponding to a second colloquial place name of the first plurality of colloquial place names in the vector space, and the first vector is located a second distance from a third vector corresponding to a third colloquial place name of the second plurality of place names, wherein the second distance is greater than the first distance", as recited in independent claim 9 and similarly recited in independent claim 26.

Examiner respectfully disagrees. The cited prior art alone and/or in combination discloses the argued features.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As discussed above, Buckwalter in view of Chalmers discloses a first plurality of colloquial place names of a plurality of colloquial place names and a second plurality of colloquial place names of the plurality of colloquial place names.

Buckwalter in Paragraph 49 discloses producing word embeddings and producing a vector space comprising several hundred dimensions, each word assigned a corresponding vector, word vectors positioned in the vector space such that words that share common context are located in close proximity to one another in the space, word vectors surrounding a word in vector space and having a similarity score above a threshold determined to match words found in online social speech, which is a first vector corresponding to a first colloquial of the first plurality of colloquial is located a first proximity from a second vector corresponding to a second colloquial of the first plurality of colloquial in a vector space, and the first vector is located a second proximity from a third vector corresponding to a third colloquial of the second plurality of colloquial, wherein the second proximity is greater than the first proximity.
 
Buckwalter discloses one or more colloquial words associated with online social speech corresponding to a plurality of users and Chalmers discloses colloquial place names of a plurality of colloquial place names corresponding to a plurality of social media users.
Buckwalter further discloses applying a word embedding algorithm to generate a vector space comprising vectors corresponding to one or more words located in different proximities, such as first and second proximity, to one another vector in the vector space, however, even though Buckwalter discloses a vector located at a proximity from another vector, Buckwalter and Chalmers do not explicitly disclose:

a vector located a distance from a vector;

Ganu in Column 13, lines 1-67 discloses misspelled word by the user, word embedding, vectors in a vector space, cluster vectors by k-nearest neighbors of each vector, finding nearest neighbors by calculating Euclidean distance between vectors, which is a vector located within a distance from another vector.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Buckwalter, Chalmers, and Ganu, to have combined Buckwalter, Chalmers, and Ganu. The motivation to combine Buckwalter, Chalmers, and Ganu would be to provide accurate assistance to users providing queries including unrecognized terms by utilizing word embeddings and vector comparisons in a vector space (Ganu: Col 2, lines 20-55).

Therefore, the cited prior art alone and/or in combination discloses the argued features "a first vector corresponding to a first colloquial place name of the first plurality of colloquial names is located a first distance from a second vector corresponding to a second colloquial place name of the first plurality of colloquial place names in the vector space, and the first vector is located a second distance from a third vector corresponding to a third colloquial place name of the second plurality of place names, wherein the second distance is greater than the first distance", as recited in independent claim 9 and similarly recited in independent claim 26.

Applicant argues that the proposed combination of Buckwalter and Chalmers to achieve a method of generating a relational database of colloquial place names comprising “receiving metadata comprising place names” uses impermissible hindsight and is improper under the MPEP.

Examiner respectfully disagrees.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Buckwalter discloses one or more colloquial words associated with online social speech corresponding to a plurality of users which can include nouns (words that can refer to place names), discloses receiving metadata comprising a plurality of colloquial words used in online social speech by a plurality of users, and further discloses storing words, metadata, relationships between words, and vector space in a database.

Chalmers discloses colloquial place names of a plurality of colloquial place names corresponding to a plurality of social media users, and receiving metadata comprising a plurality of colloquial place names.
 
It would have been obvious to a person of ordinary skill in the art, having the teachings of Buckwalter and Chalmers, to have combined Buckwalter and Chalmers. The motivation to combine Buckwalter and Chalmers would be to provide a location of a user of social media posts by using associated metadata.

For the above reasons, Examiner states that rejection of the current Office action is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16 and 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckwalter (US Pub 2019/0163741) in view of Chalmers (US Pub 2019/0228321) in view of Ganu (US Pat 11,086,857) and in further view of Kneller (US Pub 2020/0082810).

With respect to claim 9, Buckwalter discloses a method of generating a relational database of colloquial place names comprising:
receiving metadata comprising a plurality of colloquial place names, wherein a first plurality of colloquial place names of the plurality of colloquial place names corresponds to a first user and a second plurality of colloquial place names of the plurality of colloquial place names corresponds to a second user, and wherein each colloquial place name of the plurality of colloquial place names is associated with one or more words (Buckwalter: Paragraph 31 – collecting online social speech from online users; Paragraphs 39, 45, and 48 – extracting words from online social speech, words and metadata for the words stored in a database, words include nouns; Paragraph 47 – words used in online social speech by user includes informal or colloquial language, such as slang, jargon, abbreviations, acronyms, and the like; here Buckwalter discloses words including nouns, but does not explicitly disclose place names, however, the Chalmers reference discloses the feature, as discussed below);
concatenating the one or more words associated with each colloquial place name of the first plurality of colloquial place names to generate a first sequence corresponding to the first user (Buckwalter: Paragraph 31 – collecting online social speech from online users; Paragraphs 45 and 48 – extracting words from online social speech, words and metadata for the words stored in a database; Paragraph 47 – words used in online social speech by user includes informal or colloquial language, such as slang, jargon, abbreviations, acronyms, and the like; here Buckwalter does not explicitly disclose concatenating place names to generate sequence, but the Chalmers and Kneller reference discloses the features, as disclosed below);
concatenating the one or more words associated with each colloquial place name of the second plurality of colloquial place names to generate a second sequence corresponding to the second user (Buckwalter: Paragraph 31 – collecting online social speech from online users; Paragraphs 45 and 48 – extracting words from online social speech, words and metadata for the words stored in a database; Paragraph 47 – words used in online social speech by user includes informal or colloquial language, such as slang, jargon, abbreviations, acronyms, and the like; here Buckwalter does not explicitly disclose concatenating place names to generate sequence, but the Chalmers and Kneller reference discloses the features, as disclosed below);
applying a word-embedding algorithm to the first sequence and the second sequence to generate a vector space comprising a vector corresponding to each of the one or more words associated with each colloquial place name of the first plurality of colloquial place names and a vector corresponding to each of the one or more words associated with each colloquial place name of the second plurality of colloquial place names, wherein a first vector corresponding to a first colloquial place name of the first plurality of colloquial place names is located a first distance from a second vector corresponding to a second colloquial place name of the first plurality of colloquial place names in the vector space, and the first vector is located a second distance from a third vector corresponding to a third colloquial place name of the second plurality of colloquial place names, wherein the second distance is greater than the first distance (Buckwalter: Paragraph 49 – producing word embeddings and producing a vector space comprising several hundred dimensions, each word assigned a corresponding vector, word vectors positioned in the vector space such that words that share common context are located in close proximity to one another in the space, word vectors surrounding a word in vector space and having a similarity score above a threshold determined to match words found in online social speech; here Buckwalter does not explicitly disclose sequences of words, place names, and distance of vectors, but the Chalmers, Ganu, and Kneller references disclose the features, as discussed below); and 
storing the vector space into a relational database of colloquial place names (Buckwalter: Paragraphs 46-49 – words, metadata, relationships between words, and vector space stored in a database; Figure 1).
Buckwalter discloses receiving metadata comprising a plurality of colloquial words used in online social speech by a plurality of users, however, does not explicitly disclose:
receiving metadata comprising place names;
The Chalmers reference discloses receiving metadata comprising place names (Chalmers: Paragraph 3 – colloquial names of places; Paragraphs 6, 18 and 21 – receiving geographic location name and information from social media data and metadata; Paragraph 26 - received place names can include colloquial names).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Buckwalter and Chalmers, to have combined Buckwalter and Chalmers. The motivation to combine Buckwalter and Chalmers would be to provide a location of a user of social media posts by using associated metadata (Chalmers: Paragraphs 1 and 18).
Buckwalter discloses one or more colloquial words associated with online social speech corresponding to a plurality of users and Chalmers discloses colloquial place names of a plurality of colloquial place names corresponding to a plurality of social media users. Buckwalter further discloses applying a word embedding algorithm to generate a vector space comprising vectors corresponding to one or more words located in different proximity to one another in the space, however, Buckwalter and Chalmers do not explicitly disclose:
a vector located a distance from a vector;
The Ganu reference discloses a vector located a distance from another vector (Ganu: Column 13, lines 1-67 – misspelled word by the user, word embedding, vectors in a vector space, cluster vectors by k-nearest neighbors of each vector, finding nearest neighbors by calculating Euclidean distance between vectors).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Buckwalter, Chalmers, and Ganu, to have combined Buckwalter, Chalmers, and Ganu. The motivation to combine Buckwalter, Chalmers, and Ganu would be to provide accurate assistance to users providing queries including unrecognized terms by utilizing word embeddings and vector comparisons in a vector space (Ganu: Col 2, lines 20-55).
Buckwalter discloses one or more colloquial words associated with online social speech corresponding to a plurality of users, Chalmers discloses colloquial place names of a plurality of colloquial place names corresponding to a plurality of social media users, and Ganu discloses breaking terms in a query into plurality of sub-words, converting them to vectors, and generating a combined vector, however, Buckwalter, Chalmers, and Ganu do not explicitly disclose:
concatenating the one or more words to generate a sequence;
The Kneller reference discloses concatenating the one or more words to generate a sequence (Kneller: Paragraphs 8 and 86 – concatenating words into a concatenated word string; Paragraph 62 – word embedding, mapping words or phrases to vectors in a vector space).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Buckwalter, Chalmers, Ganu, and Kneller, to have combined Buckwalter, Chalmers, Ganu, and Kneller. The motivation to combine Buckwalter, Chalmers, Ganu, and Kneller would be to map a user intent to a category by calculating a similarity score between a concatenated word string reflecting the user intent and a category (Kneller: Paragraphs 1 and 8).

With respect to claim 10, Buckwalter in view of Chalmers in view of Ganu and in further view of Kneller discloses the method of claim 9, wherein the third vector corresponding to a third colloquial place name of the second plurality of colloquial place names is located a third distance from a fourth vector corresponding to a fourth colloquial place name of the second plurality of colloquial place names in the vector space, and the third vector is located a fourth distance from the second vector corresponding to a second colloquial place name of the first plurality of colloquial place names in the vector space, wherein the fourth distance is greater than the third distance (Buckwalter: Paragraph 49 – producing word embeddings and producing a vector space comprising several hundred dimensions, each word assigned a corresponding vector, word vectors positioned in the vector space such that words that share common context are located in close proximity to one another in the space, word vectors surrounding a word in vector space and having a similarity score above a threshold determined to match words found in online social speech; Chalmers: Paragraph 3 – colloquial names or places; Ganu: Column 13, lines 1-67 – vectors in a vector space, cluster vectors by k-nearest neighbors of each vector, finding nearest neighbors by calculating Euclidean distance between vectors; here different vectors are located at different Euclidean distances from other vectors in the vector space).

With respect to claim 11, Buckwalter in view of Chalmers in view of Ganu and in further view of Kneller discloses the method of claim 9, wherein the first distance is determined by calculating a Euclidean distance between the first vector corresponding to the first colloquial place name of the first plurality of colloquial place names and the second vector corresponding to the second colloquial place name of the first plurality of colloquial place names and the second distance is determined by calculating a Euclidean distance between the first vector and the third vector corresponding to a third colloquial place name of the second plurality of colloquial place names (Buckwalter: Paragraph 49 – producing word embeddings and producing a vector space comprising several hundred dimensions, each word assigned a corresponding vector, word vectors positioned in the vector space such that words that share common context are located in close proximity to one another in the space, word vectors surrounding a word in vector space and having a similarity score above a threshold determined to match words found in online social speech; Chalmers: Paragraph 3 – colloquial names or places; Ganu: Column 13, lines 1-67 – vectors in a vector space, cluster vectors by k-nearest neighbors of each vector, finding nearest neighbors by calculating Euclidean distance between vectors; here different vectors are located at different Euclidean distances from other vectors in the vector space).

With respect to claim 12, Buckwalter in view of Chalmers in view of Ganu and in further view of Kneller discloses the method of claim 10, wherein the third distance is determined by calculating a Euclidean distance between the third vector corresponding to the third colloquial place name of the second plurality of colloquial place names and the fourth vector corresponding to the fourth colloquial place name of the second plurality of colloquial place names and the fourth distance is determined by calculating a Euclidean distance between the third vector and the second vector corresponding to a second colloquial place name of the first plurality of colloquial place names in the vector space (Buckwalter: Paragraph 49 – producing word embeddings and producing a vector space comprising several hundred dimensions, each word assigned a corresponding vector, word vectors positioned in the vector space such that words that share common context are located in close proximity to one another in the space, word vectors surrounding a word in vector space and having a similarity score above a threshold determined to match words found in online social speech; Chalmers: Paragraph 3 – colloquial names or places; Ganu: Column 13, lines 1-67 – vectors in a vector space, cluster vectors by k-nearest neighbors of each vector, finding nearest neighbors by calculating Euclidean distance between vectors; here different vectors are located at different Euclidean distances from other vectors in the vector space).

With respect to claim 13, Buckwalter in view of Chalmers in view of Ganu and in further view of Kneller discloses the method of claim 9, wherein the word-embedding algorithm comprises one of word2vec, GloVe, or FastText (Buckwalter: Paragraph 49 – word2vec used to produce word embeddings).

With respect to claim 14, Buckwalter in view of Chalmers in view of Ganu and in further view of Kneller discloses the method of claim 9, wherein the metadata comprises a plurality of colloquial place names associated with a plurality of users of a social media platform, and wherein two or more colloquial place names of the plurality of colloquial place names are associated with each user of the plurality of users (Buckwalter: Paragraph 31 – collecting online social speech from online users; Paragraphs 45 and 48 – extracting words from online social speech, words and metadata for the words stored in a database; Paragraph 47 – words used in online social speech by user includes informal or colloquial language, such as slang, jargon, abbreviations, acronyms, and the like; Chalmers: Paragraphs 2 and 3 – colloquial names or places such as the city of Brighton; Paragraphs 6, 18 and 21 – receiving geographic location name and information from social media data and metadata; Ganu: Column 13, lines 1-67 – misspelled word by the user).

With respect to claim 15, Buckwalter in view of Chalmers in view of Ganu and in further view of Kneller discloses the method of claim 9, wherein each colloquial place name of the first plurality of colloquial place names corresponding to the first user correspond to a first geographic location and each colloquial place name of the second plurality of colloquial place names corresponding to the second user correspond to a second geographic location (Buckwalter: Paragraph 31 – collecting online social speech from online users; Paragraphs 45 and 48 – extracting words from online social speech, words and metadata for the words stored in a database; Paragraph 47 – words used in online social speech by user includes informal or colloquial language, such as slang, jargon, abbreviations, acronyms, and the like; Chalmers: Paragraphs 2 and 3 – colloquial names or places such as the city of Brighton; Paragraphs 6, 18 and 21 – receiving geographic location name and information from social media data and metadata; Ganu: Column 13, lines 1-67 – misspelled word by the user).

With respect to claim 16, Buckwalter in view of Chalmers in view of Ganu and in further view of Kneller discloses the method of claim 9, wherein the one or more words associated with each colloquial place names of the plurality of colloquial place names comprises one or more of a letter of an alphabet, a numeral, a symbol, punctuation, or an emoji (Buckwalter: Paragraph 31 – collecting online social speech from online users; Paragraphs 45 and 48 – extracting words from online social speech, words and metadata for the words stored in a database; Paragraph 47 – words used in online social speech by user includes informal or colloquial language, such as slang, jargon, abbreviations, acronyms, and the like; Chalmers: Paragraphs 2 and 3 – colloquial names or places such as the city of Brighton; Paragraphs 6, 18 and 21 – receiving geographic location name and information from social media data and metadata; Ganu: Column 13, lines 1-67 – misspelled word by the user).

With respect to claim 26, Buckwalter discloses a system for generating a relational database of colloquial place names comprising:
one or more processors and memory storing one or more programs that when executed by the one or more processors cause the one or more processors (Buckwalter: Paragraph 12 – processor, memory, program) to:
receive metadata comprising a plurality of colloquial place names, wherein a first plurality of colloquial place names of the plurality of colloquial place names corresponds to a first user and a second plurality of colloquial place names of the plurality of colloquial place names corresponds to a second user, and wherein each colloquial place name of the plurality of colloquial place names is associated with one or more words (Buckwalter: Paragraph 31 – collecting online social speech from online users; Paragraphs 39, 45, and 48 – extracting words from online social speech, words and metadata for the words stored in a database, words include nouns; Paragraph 47 – words used in online social speech by user includes informal or colloquial language, such as slang, jargon, abbreviations, acronyms, and the like; here Buckwalter discloses words including nouns, but does not explicitly disclose place names, however, the Chalmers reference discloses the feature, as discussed below);
concatenate the one or more words associated with each colloquial place name of the first plurality of colloquial place names to generate a first sequence corresponding to the first user (Buckwalter: Paragraph 31 – collecting online social speech from online users; Paragraphs 45 and 48 – extracting words from online social speech, words and metadata for the words stored in a database; Paragraph 47 – words used in online social speech by user includes informal or colloquial language, such as slang, jargon, abbreviations, acronyms, and the like; here Buckwalter does not explicitly disclose concatenating place names to generate sequence, but the Chalmers and Kneller reference discloses the features, as disclosed below);
concatenate the one or more words associated with each colloquial place name of the second plurality of colloquial place names to generate a second sequence corresponding to the second user (Buckwalter: Paragraph 31 – collecting online social speech from online users; Paragraphs 45 and 48 – extracting words from online social speech, words and metadata for the words stored in a database; Paragraph 47 – words used in online social speech by user includes informal or colloquial language, such as slang, jargon, abbreviations, acronyms, and the like; here Buckwalter does not explicitly disclose concatenating place names to generate sequence, but the Chalmers and Kneller reference discloses the features, as disclosed below);
apply a word-embedding algorithm to the first sequence and the second sequence to generate a vector space comprising a vector corresponding to each of the one or more words associated with each colloquial place name of the first plurality of colloquial place names and a vector corresponding to each of the one or more words associated with each colloquial place name of the second plurality of colloquial place names, wherein a first vector corresponding to a first colloquial place name of the first plurality of colloquial place names is located a first distance from a second vector corresponding to a second colloquial place name of the first plurality of colloquial place names in the vector space, and the first vector is located a second distance from a third vector corresponding to a third colloquial place name of the second plurality of colloquial place names, wherein the second distance is greater than the first distance (Buckwalter: Paragraph 49 – producing word embeddings and producing a vector space comprising several hundred dimensions, each word assigned a corresponding vector, word vectors positioned in the vector space such that words that share common context are located in close proximity to one another in the space, word vectors surrounding a word in vector space and having a similarity score above a threshold determined to match words found in online social speech; here Buckwalter does not explicitly disclose sequences of words, place names, and distance of vectors, but the Chalmers, Ganu, and Kneller references disclose the features, as discussed below); and 
store the vector space into a relational database of colloquial place names (Buckwalter: Paragraphs 46-49 – words, metadata, relationships between words, and vector space stored in a database; Figure 1).
Buckwalter discloses receiving metadata comprising a plurality of colloquial words used in online social speech by a plurality of users, however, does not explicitly disclose:
receiving metadata comprising place names;
The Chalmers reference discloses receiving metadata comprising place names (Chalmers: Paragraph 3 – colloquial names of places; Paragraphs 6, 18 and 21 – receiving geographic location name and information from social media data and metadata; Paragraph 26 - received place names can include colloquial names).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Buckwalter and Chalmers, to have combined Buckwalter and Chalmers. The motivation to combine Buckwalter and Chalmers would be to provide a location of a user of social media posts by using associated metadata (Chalmers: Paragraphs 1 and 18).
Buckwalter discloses one or more colloquial words associated with online social speech corresponding to a plurality of users and Chalmers discloses colloquial place names of a plurality of colloquial place names corresponding to a plurality of social media users. Buckwalter further discloses applying a word embedding algorithm to generate a vector space comprising vectors corresponding to one or more words located in different proximity to one another in the space, however, Buckwalter and Chalmers do not explicitly disclose:
a vector located a distance from a vector;
The Ganu reference discloses a vector located a distance from another vector (Ganu: Column 13, lines 1-67 – misspelled word by the user, word embedding, vectors in a vector space, cluster vectors by k-nearest neighbors of each vector, finding nearest neighbors by calculating Euclidean distance between vectors).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Buckwalter, Chalmers, and Ganu, to have combined Buckwalter, Chalmers, and Ganu. The motivation to combine Buckwalter, Chalmers, and Ganu would be to provide accurate assistance to users providing queries including unrecognized terms by utilizing word embeddings and vector comparisons in a vector space (Ganu: Col 2, lines 20-55).
Buckwalter discloses one or more colloquial words associated with online social speech corresponding to a plurality of users, Chalmers discloses colloquial place names of a plurality of colloquial place names corresponding to a plurality of social media users, and Ganu discloses breaking terms in a query into plurality of sub-words, converting them to vectors, and generating a combined vector, however, Buckwalter, Chalmers, and Ganu do not explicitly disclose:
concatenating the one or more words to generate a sequence;
The Kneller reference discloses concatenating the one or more words to generate a sequence (Kneller: Paragraphs 8 and 86 – concatenating words into a concatenated word string; Paragraph 62 – word embedding, mapping words or phrases to vectors in a vector space).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Buckwalter, Chalmers, Ganu, and Kneller, to have combined Buckwalter, Chalmers, Ganu, and Kneller. The motivation to combine Buckwalter, Chalmers, Ganu, and Kneller would be to map a user intent to a category by calculating a similarity score between a concatenated word string reflecting the user intent and a category (Kneller: Paragraphs 1 and 8).

With respect to claim 27, Buckwalter in view of Chalmers in view of Ganu and in further view of Kneller discloses the system of claim 26, wherein the third vector corresponding to a third colloquial place name of the second plurality of colloquial place names is located a third distance from a fourth vector corresponding to a fourth colloquial place name of the second plurality of colloquial place names in the vector space, and the third vector is located a fourth distance from the second vector corresponding to a second colloquial place name of the first plurality of colloquial place names in the vector space, wherein the fourth distance is greater than the third distance (Buckwalter: Paragraph 49 – producing word embeddings and producing a vector space comprising several hundred dimensions, each word assigned a corresponding vector, word vectors positioned in the vector space such that words that share common context are located in close proximity to one another in the space, word vectors surrounding a word in vector space and having a similarity score above a threshold determined to match words found in online social speech; Chalmers: Paragraph 3 – colloquial names or places; Ganu: Column 13, lines 1-67 – vectors in a vector space, cluster vectors by k-nearest neighbors of each vector, finding nearest neighbors by calculating Euclidean distance between vectors; here different vectors are located at different Euclidean distances from other vectors in the vector space).

With respect to claim 28, Buckwalter in view of Chalmers in view of Ganu and in further view of Kneller discloses the system of claim 26, wherein the first distance is determined by calculating a Euclidean distance between the first vector corresponding to the first colloquial place name of the first plurality of colloquial place names and the second vector corresponding to the second colloquial place name of the first plurality of colloquial place names and the second distance is determined by calculating a Euclidean distance between the first vector and the third vector corresponding to a third colloquial place name of the second plurality of colloquial place names (Buckwalter: Paragraph 49 – producing word embeddings and producing a vector space comprising several hundred dimensions, each word assigned a corresponding vector, word vectors positioned in the vector space such that words that share common context are located in close proximity to one another in the space, word vectors surrounding a word in vector space and having a similarity score above a threshold determined to match words found in online social speech; Chalmers: Paragraph 3 – colloquial names or places; Ganu: Column 13, lines 1-67 – vectors in a vector space, cluster vectors by k-nearest neighbors of each vector, finding nearest neighbors by calculating Euclidean distance between vectors; here different vectors are located at different Euclidean distances from other vectors in the vector space).

With respect to claim 29, Buckwalter in view of Chalmers in view of Ganu and in further view of Kneller discloses the system of claim 27, wherein the third distance is determined by calculating a Euclidean distance between the third vector corresponding to the third colloquial place name of the second plurality of colloquial place names and the fourth vector corresponding to the fourth colloquial place name of the second plurality of colloquial place names and the fourth distance is determined by calculating a Euclidean distance between the third vector and the second vector corresponding to a second colloquial place name of the first plurality of colloquial place names in the vector space (Buckwalter: Paragraph 49 – producing word embeddings and producing a vector space comprising several hundred dimensions, each word assigned a corresponding vector, word vectors positioned in the vector space such that words that share common context are located in close proximity to one another in the space, word vectors surrounding a word in vector space and having a similarity score above a threshold determined to match words found in online social speech; Chalmers: Paragraph 3 – colloquial names or places; Ganu: Column 13, lines 1-67 – vectors in a vector space, cluster vectors by k-nearest neighbors of each vector, finding nearest neighbors by calculating Euclidean distance between vectors; here different vectors are located at different Euclidean distances from other vectors in the vector space).

With respect to claim 30, Buckwalter in view of Chalmers in view of Ganu and in further view of Kneller discloses the system of claim 26, wherein the word-embedding algorithm comprises one of word2vec, GloVe, or FastText (Buckwalter: Paragraph 49 – word2vec used to produce word embeddings).

With respect to claim 31, Buckwalter in view of Chalmers in view of Ganu and in further view of Kneller discloses the system of claim 27, wherein the metadata comprises a plurality of colloquial place names associated with a plurality of users of a social media platform, and wherein two or more colloquial place names of the plurality of colloquial place names are associated with each user of the plurality of users (Buckwalter: Paragraph 31 – collecting online social speech from online users; Paragraphs 45 and 48 – extracting words from online social speech, words and metadata for the words stored in a database; Paragraph 47 – words used in online social speech by user includes informal or colloquial language, such as slang, jargon, abbreviations, acronyms, and the like; Chalmers: Paragraph 3 – colloquial names or places; Paragraphs 6, 18 and 21 – receiving geographic location name and information from social media data and metadata; Ganu: Column 13, lines 1-67 – misspelled word by the user).

With respect to claim 32, Buckwalter in view of Chalmers in view of Ganu and in further view of Kneller discloses the system of claim 26, wherein each colloquial place name of the first plurality of colloquial place names corresponding to the first user correspond to a first geographic location and each colloquial place name of the second plurality of colloquial place names corresponding to the second user correspond to a second geographic location (Buckwalter: Paragraph 31 – collecting online social speech from online users; Paragraphs 45 and 48 – extracting words from online social speech, words and metadata for the words stored in a database; Paragraph 47 – words used in online social speech by user includes informal or colloquial language, such as slang, jargon, abbreviations, acronyms, and the like; Chalmers: Paragraph 3 – colloquial names or places; Paragraphs 6, 18 and 21 – receiving geographic location name and information from social media data and metadata; Ganu: Column 13, lines 1-67 – misspelled word by the user).

With respect to claim 33, Buckwalter in view of Chalmers in view of Ganu and in further view of Kneller discloses the system of claim 26, wherein the one or more words associated with each colloquial place names of the plurality of colloquial place names comprises one or more of a letter of an alphabet, a numeral, a symbol, punctuation, or an emoji (Buckwalter: Paragraph 31 – collecting online social speech from online users; Paragraphs 45 and 48 – extracting words from online social speech, words and metadata for the words stored in a database; Paragraph 47 – words used in online social speech by user includes informal or colloquial language, such as slang, jargon, abbreviations, acronyms, and the like; Chalmers: Paragraphs 2 and 3 – colloquial names or places such as the city of Brighton; Paragraphs 6, 18 and 21 – receiving geographic location name and information from social media data and metadata; Ganu: Column 13, lines 1-67 – misspelled word by the user).

Claims 17 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buckwalter (US Pub 2019/0163741) in view of Chalmers (US Pub 2019/0228321) in view of Ganu (US Pat 11,086,857) in view of Kneller (US Pub 2020/0082810) and in further view of Baker (US Pub 2015/0339288).

With respect to claim 17, Buckwalter in view of Chalmers in view of Ganu and in further view of Kneller discloses the method of claim 9, Buckwalter discloses metadata comprising one or more colloquial words associated with online social speech corresponding to a plurality of users and Chalmers discloses colloquial place names of a plurality of colloquial place names corresponding to a plurality of social media users, however, Buckwalter, Chalmers, Ganu, and Kneller do not explicitly disclose:
applying a de-duplication algorithm to the first sequence and the second sequence to eliminate any duplicate associated with a single user;
applying a tokenizing algorithm to the first sequence and the second sequence to identify and insert boundaries into the one or more words associated with; and
applying a phrase-identifying algorithm to the first sequence and the second sequence to identify one or more words that comprise a multi-word phrase.
The Baker reference discloses applying a de-duplication algorithm to the first sequence and the second sequence to eliminate any duplicate associated with a single user, applying a tokenizing algorithm to the first sequence and the second sequence to identify and insert boundaries into the one or more words associated with, and applying a phrase-identifying algorithm to the first sequence and the second sequence to identify one or more words that comprise a multi-word phrase (Baker: Paragraphs 12, 13, and 34 – identifying duplicates and removing them by deduplication associated with a user; Paragraphs 30, 31, and 47 – tokenization breaks up text into words, phrases, symbols and other elements known as tokens, identifying multiple word tokens in a sentence or phrase, perform tokenization to break up text into works, then perform sentence splitting to split the text into individual sentences to determine boundaries);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Buckwalter, Chalmers, Ganu, Kneller, and Baker, to have combined Buckwalter, Chalmers, Ganu, Kneller, and Baker. The motivation to combine Buckwalter, Chalmers, Ganu, Kneller, and Baker would be to identify and remove duplicate information by deduplication (Baker: Paragraphs 13 and 34).

With respect to claim 34, Buckwalter in view of Chalmers in view of Ganu and in further view of Kneller discloses the system of claim 26, Buckwalter discloses metadata comprising one or more colloquial words associated with online social speech corresponding to a plurality of users and Chalmers discloses colloquial place names of a plurality of colloquial place names corresponding to a plurality of social media users, however, Buckwalter, Chalmers, Ganu, and Kneller do not explicitly disclose:
apply a de-duplication algorithm to the first sequence and the second sequence to eliminate any duplicate associated with a single user;
apply a tokenizing algorithm to the first sequence and the second sequence to identify and insert boundaries into the one or more words associated with; and
apply a phrase-identifying algorithm to the first sequence and the second sequence to identify one or more words that comprise a multi-word phrase.
The Baker reference discloses applying a de-duplication algorithm to the first sequence and the second sequence to eliminate any duplicate associated with a single user, applying a tokenizing algorithm to the first sequence and the second sequence to identify and insert boundaries into the one or more words associated with, and applying a phrase-identifying algorithm to the first sequence and the second sequence to identify one or more words that comprise a multi-word phrase (Baker: Paragraphs 12, 13, and 34 – identifying duplicates and removing them by deduplication associated with a user; Paragraphs 30, 31, and 47 – tokenization breaks up text into words, phrases, symbols and other elements known as tokens, identifying multiple word tokens in a sentence or phrase, perform tokenization to break up text into works, then perform sentence splitting to split the text into individual sentences to determine boundaries);
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Buckwalter, Chalmers, Ganu, Kneller, and Baker, to have combined Buckwalter, Chalmers, Ganu, Kneller, and Baker. The motivation to combine Buckwalter, Chalmers, Ganu, Kneller, and Baker would be to identify and remove duplicate information by deduplication (Baker: Paragraphs 13 and 34).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2164                                                                                                                                                                                                        
May 21, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164